department of the treasury internal_revenue_service washington d c date number release date cc ebeo tl-n-5953-99 uilc internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel employee_benefits and exempt_organizations by jerry e holmes cc ebeo subject this advice responds to your request for field_service_advice dated date legend taxpayer association members of association union workers x issues whether the non-interest portions of payments to former employees in settlement of a grievance relating to the violation of a collective bargaining agreement by an association of employers are wages subject_to the taxes imposed tl-n-5953-99 under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa if the non-interest portions of the settlement payments are wages subject_to fica_taxes and futa taxes whether liability for these taxes is based on treating the wages as subject_to these taxes in the year paid or in the year to which the payments relate if the non-interest portions of the settlement payments are wages subject_to fica_taxes and futa taxes based on the year in which they are paid what language should a service_center use on the letter 105c in disallowing the claims if the non-interest portions of the settlement payments are wages subject_to fica and futa taxes in the year paid what action should be taken with respect to recovery_of an erroneous refund of fica_taxes paid to the taxpayer conclusions the non-interest portions of the settlement payments are wages subject_to fica and futa taxes the non-interest portions of the settlement payments are subject_to fica and futa taxes at the rates in effect in the year the back wages are paid and the applicability of the maximum wage_base exceptions contained in sec_3121 and sec_3306 to any settlement payment is determined by the year in which the back wages are paid claims may be denied with the following language the settlement payments are remuneration for employment and no applicable exception from the definition of wages applies the service’s position is that liability for fica and futa taxes is based on the year in which the wages are paid and not the year in which the services were performed revrul_89_35 1989_1_cb_280 therefore your claim is denied one of the following approaches can be taken subject_to the applicable_period of limitations to recover an erroneous refund of fica_taxes a the assessment of the tax or b the institution of a suit by the government to reduce the liability to judgment or an erroneous refund_suit under sec_7430 facts tl-n-5953-99 the taxpayer is a member of an association of employers that negotiated a collective bargaining agreement with the union for the workers in its industry the collective bargaining agreement governed the performance of services by the workers in the industry the collective bargaining agreement had numerous provisions related to salary and benefits to be paid workers the exact amount of salary paid to a particular worker was provided for in individual contracts between each worker and the worker’s employer that were entered into pursuant to the collective bargaining agreement disputes and grievances under the collective bargaining agreement were subject_to mandatory arbitration the union filed a grievance claiming that the members of the association had violated a provision of the collective bargaining agreement and had thereby reduced the salaries and benefits of certain workers the arbitration panel found that the members of the association violated this provision of the collective bargaining agreement an arbitrator found that the workers’ pay and benefits had been reduced by the action of the members of the association and determined the amount of the reduction in pay and benefits that the employees had collectively suffered for each of x different years before the arbitrator considered the amount of damages for other years the union and the association reached a settlement agreement that provided for a lump sum to be paid into a fund to be distributed to the workers based on the strength of the worker’s claim that the worker suffered a loss in salary or benefits the distribution to each worker specifically provided the year to which it related part of the distribution was described as interest under the settlement agreement the members of the association were jointly and severally liable for the payments made under the settlement agreement to each of the workers the workers who received the settlement payments at issue performed services for the taxpayer as employees during the years to which the settlement payments relate under the settlement agreement the taxpayer was jointly and severally liable for the payments made to its former employees under the distribution plan of the settlement agreement the taxpayer withheld and paid fica_taxes and paid futa taxes with respect to the non-interest portion of the settlement the taxpayer has claimed refunds of fica_taxes and futa taxes paid with respect to the settlement payments the fica_taxes related to a claim_for_refund for one quarter were refunded to the taxpayer other claims for refund of fica and futa taxes with respect to the taxpayer’s settlement payments are pending the taxpayer has argued that the payments are not remuneration for employment and thus do not fall within the basic definition of wages under the fica and the futa the taxpayer also has argued that if the payments are back wages they are tl-n-5953-99 subject_to fica and futa taxation based on the year to which the settlement payments are attributable and not the year paid law and analysis issue whether the non-interest amounts paid under the settlement agreement constitute wages subject_to fica and futa taxes fica and futa taxes are imposed on wages as that term is defined in sec_3121 for fica purposes and in sec_3306 for futa purposes sec_3121 and sec_3306 define the term wages with certain exceptions not material here as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash the term employment is defined in sec_3121 and sec_3306 as any service of whatever nature performed by an employee for the person employing him sec_31_3121_a_-1 of the employment_tax regulations pertaining to fica provides that remuneration for employment unless specifically excepted constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them see also sec_31 b - i relating to the futa the definitions of wages and employment used in the fica originated in the social_security act of pub_l_no section and have been retained essentially unchanged in 327_us_358 the supreme court held that back pay awarded under the national labor relations act to an employee who had been wrongfully discharged constituted wages for purposes of the social_security act the court noted that the back pay constituted remuneration and also held that the remuneration was for employment even though the back pay related to a period during which the petitioner did not perform any service the court emphasized the breadth of the definition of employment nierotko pincite footnotes omitted the petitioner urges that nierotko did not perform any service it points out that congress in considering the social_security act thought of benefits as related to wages earned for work done we are unable however to follow the social_security board in such a limited circumscription of the word service the very words any service performed for his employer with the purposes of the social_security act in mind import breadth of coverage they admonish against holding that service can be only productive activity we think that service as used by congress in this tl-n-5953-99 definitive phrase means not only work actually done but the entire employer- employee relationship for which compensation is paid to the employee by the employer nierotko has been cited in a number of recent cases dealing with the question of whether payments upon termination of employment or upon settlement of lawsuits for various employee rights are wages for federal employment_tax purposes courts of appeals have held that the definition of wages should be construed very broadly and that back and front pay awards come within the broad definition of wages for federal employment_tax purposes 151_f3d_855 8th cir 122_f3d_204 4th cir in 164_f3d_1015 6th cir the court considered whether payments in settlement of a suit under the employee retirement income security act erisa against the continental can co were includible in income and wages for fica tax purposes in discussing the fica tax issue and citing nierotko the court held that the phrase ‘remuneration for employment’ includes certain compensation in the employer-employee relationship for which no actual services were performed 164_f3d_1026 the court in gerbec further stated as follows the holding in nierotko clearly supports the conclusion that awards representing a loss in wages both back wages and future wages that otherwise would have been paid reflect compensation paid to the employee because of the employer-employee relationship regardless of whether the employee actually worked during the period in question in hemelt the fourth circuit also emphasized the expansive language of the definition of wages and employment that case involved the same settlement at issue in gerbec the court concluded that the erisa claims at issue related directly to taxpayers’ employment relationship with continental and thus constituted wages for fica tax purposes see also mayberry v united_states f 3d pincite in 42_fedclaims_867 the court held that certain termination_payments paid to employees were wages for fica tax purposes the court stated as follows with respect to the definition of wages under the fica fed cl pincite the notion of an employer-employee relationship continues to be recognized as the touchstone for determining if a particular payment is subject_to fica taxation in addition courts recently construing i r c tl-n-5953-99 section have followed nierotko by affording the terms wages and employment broad inclusive coverage under the broad definition of wages set forth in the above authority the settlement payments made to the workers who were employees of the taxpayer are directly related to their employment relationships with the taxpayer and therefore are wages for federal employment_tax purposes the taxpayer has argued that the settlement payments received by the workers do not constitute wages under the origin and nature of the claim doctrine the taxpayer also argues that the origin of and nature of the workers’ claim involved industry-wide violations of the collective bargaining agreement and not wage claims based on individual contracts between a particular worker and employer in addition the taxpayer argues that the payments are not wages because the arbitration panel calculated the loss of salary on an industry-wide basis for each of the x years and not on an individual worker basis the taxpayer further argues that there is an insufficient nexus between the payment and the past performance of services for the payment to constitute wages for employment_tax purposes we do not believe that the taxpayer’s arguments are supported by the citations in its refund claim the taxpayer has cited revrul_55_320 1955_2_cb_393 revrul_58_301 1958_1_cb_23 and revrul_75_44 1975_1_cb_15 these rulings do not apply to payments for the maintenance of a contract or contractual right and for the performance of services under a contract the payments at issue in these rulings relate to the cancellation of a contractual right or contract revrul_55_520 1955_2_cb_393 and revrul_58_301 1958_1_cb_23 hold that a lump sum payment received by an employee as consideration for the cancellation of his employment contract is gross_income to the recipient in the year of receipt but is not subject_to fica_taxes or federal_income_tax withholding revrul_75_44 1975_1_cb_15 holds that a lump sum payment received by a railroad employee in recognition of his agreement to relinquish certain rights with respect to his employment acquired through prior service as an employee is compensation_for service under the railroad_retirement_tax_act and wages for federal_income_tax withholding purposes revrul_55_520 and revrul_58_301 have no application to the instant distributions because these rulings concerned payments for the cancellation of a contract of employment and for the nonperformance of services by an employee under contracts of service for a term of years in contrast to those rulings the taxpayer’s payments to the employees were not for the cancellation of the collective bargaining agreement but were to provide for the continuing validity of the disputed provision of the collective bargaining agreement the payment basically tl-n-5953-99 compensated the former employees of the taxpayer for the salary reduction or loss of benefits that they incurred with respect to their actual performance of services for the taxpayer the payments were not for the non-performance of service but were for the performance of service at a salary and benefit level that was lower than what would have existed if the taxpayer and the other employers had not violated the provision of the collective bargaining agreement we also note that the workers derived no benefit from the settlement unless they had either performed sufficient service for employers in the association to be eligible for the benefits of the provision in the collective bargaining agreement in this respect the rights were not unlike the rights acquired in revrul_75_44 which were held to be wages but unlike the payments in revrul_75_44 the payments in this instance were not for the cancellation of the employee’s rights under the collective bargaining agreement which means that there is an even stronger case that these settlement payments are wages in the instant case the taxpayer has also argued that because the taxpayer and the other members of the association were jointly and severally liable for the payment of the amounts under the settlement agreement and because the liability derived from the collective bargaining agreement the taxpayer cannot be liable for the fica and futa taxes however the terms of the collective bargaining agreement governed the aspects of the performance of services by the employees for the taxpayer and contained numerous provisions governing the salary and benefits to be received by the workers the settlement for the taxpayer’s violation of the provision of the collective bargaining agreement was basically designed to provide each affected employee with the salary and benefits the employee would have otherwise received from the taxpayer during the years in question this was exactly what the arbitration panel decided in arriving at the collective amount of the loss of salary and benefits for x years these settlement payments for the shortfall in wages between the amount the former employees actually earned and the amount they would otherwise have earned from the taxpayer if there had been no violation are directly related to their employment relationships with the taxpayer and therefore are remuneration for employment for fica and futa_tax purposes in summary the settlement payments received by the workers are essentially based on a determination of the amount the workers would have received but for the employers' violation of the collective bargaining agreement the workers actually performed services for the taxpayer under the collective bargaining agreement and the dispute revolves around the employers' violation of a particular section of that agreement the settlement payments basically were for services that were actually performed but for which the workers were inadequately compensated or for benefits which the workers were denied the payments are directly related to the tl-n-5953-99 employment relationship with the taxpayer and thus are remuneration for employment and wages the definition of wages under the fica and futa is broad enough to include payments of remuneration for employment regardless of the origin of the funds for the payment of the remuneration see 25_f3d_662 8th cir distributions from trust to employees from proceeds of sale of company are wages for fica and futa purposes and sta of baltimore - ila container royalty fund v united 621_fsupp_1567 d md aff’d 804_f2d_296 4th cir payments of benefits from fund designed to compensate for loss of jobs due to containerization which payments were conditioned on the performance of a specified number of hours of work by the employee were wages for fica and futa purposes issue whether the liability for fica and futa taxes is based on the year the wages are actually paid or the year or years to which the wages are attributable the law regulations and legislative_history support the position that fica_taxes and futa taxes are applied to back pay based on the year of receipt and not on the years to which they are attributable a law regulations and legislative_history relating to rate of fica and futa_tax sec_3101 imposes fica tax on the wages of employees and sec_3102 provides that such taxes shall be collected by the employer by deducting the amount of the tax from the wages as and when paid sec_3101 and b provide that the rate_of_tax depends on the calendar_year in which the wages are received by the employee sec_31_3101-2 provides that the employee tax is computed by applying to the wages received by the employee the rate in effect at the time such wages are received see the example set forth therein sec_31_3101-3 provides that the employee tax attaches at the time that the wages are received by the employee the regulations further state that in general wages are received by an employee at the time that they are paid_by the employer to the employee sec_31_3121_a_-2 no exception is made in the regulations for the receipt of back pay awards sec_3111 imposes employer fica_taxes on the wages paid with respect to employment sec_3111 and b provide that the rate_of_tax depends on the calendar_year in which the wages are paid_by the employer sec_3301 relating to the futa imposes on every employer a tax equal to percent of the total wages as defined in sec_3306 paid_by the employer during the calendar_year with respect to employment as defined in sec_3306 tl-n-5953-99 the legislative_history of the fica provisions supports the position that the rate_of_tax depends upon when the wages are actually or constructively received not when the services were performed the history of the provisions imposing fica tax_rates current sec_3101 and sec_3111 demonstrates a specific congressional rejection of the concept of imposing rates based on when services were performed as originally enacted the rate of fica tax was computed by applying the rate in effect at the time of the performance of the services for which the wages were paid or received see sec_801 and sec_804 of the social_security act of pub_l_no 49_stat_620 the social_security act amendments of pub_l_no 53_stat_1360 provided for increases in the rate of fica tax and also provided that the rate_of_tax would be based on when the wages were received rather than the old rule_of when the services were performed see sec_601 and of the amendments the legislative_history in connection with the social_security act amendments of indicates a concern for the problems that could arise in years in which the rates changed if the rate_of_tax continued to be determined by when the services were performed rather than when the wages were received sec_1400 and of the internal_revenue_code the predecessors of sec_3101 and sec_3111 respectively now provide that the rate_of_tax applicable to wages is the rate in effect at the time of the performance of the services for which the wages are paid this will unnecessarily complicate the making of returns and the collection of the taxes in later years when the rate_of_tax has been increased for example in the rate_of_tax increases from percent to percent thus wages which are paid in for services performed in will be subject_to the 1-percent rate while wages paid in for services performed in that year will be subject_to the 2-percent rate provision must therefore be made in the return for for the reporting of wages subject_to the different rates and in auditing the returns it will be necessary to ascertain not merely the time when the wages were paid and received but also the year of the rendition of the services for which the wages are paid if employers have failed to make the proper distinctions many refunds and additional_assessment will doubtless be necessary and confusion will result under the amendment the rate applicable would be the rate in effect at the time that the wages are paid and received without reference to the rate which was in effect at the time the services were performed emphasis added h_r rep no 76th cong 1st sess see also sen_rep no 76th cong 1st sess which contains the identical language tl-n-5953-99 in addition the relevant legislative_history of the futa_tax parallels the legislative_history of the fica as originally enacted by sec_901 of the social_security amendments of the unemployment tax was imposed on the total wages payable regardless of the time of payment with respect to employment during such calendar_year and the rates imposed were based on the year of employment section of the social_security act amendments of amended section of the code the predecessor of sec_3301 to impose the tax on a percentage of the total wages paid during the calendar_year with respect to employment this futa amendment was made at the same time as the amendment to the fica imposing taxes on a when paid basis the congressional intention to have the fica and futa_tax imposed on the same wages paid basis is evident from the legislative_history this amendment changes the basis for determining tax_liability under the futa from wages payable to wages paid the futa is thus brought into conformity with the fica which also imposes a tax on wages paid wages for the purposes of these taxes are considered paid when they are actually paid or when they are constructively paid ie credited to the account of or set apart for the wage earner so that they may be drawn upon him at any time although not then actually reduced to possession with both the old-age insurance tax and the unemployment-compensation tax on the wages paid basis the keeping of records by employers will be simplified h_r rep no 76th cong 1st sess see also sen_rep no 76th cong 1st sess this change in the futa provisions is reflected in sec_107 part title_26 c f_r sup sec_403 since the date of this change changes in rates have been based on when the wages were received or paid not when the services were performed as reflected in the current code sec_3101 sec_3111 and sec_3301 the taxpayer's position creates the kind of problems that congress sought to avoid by amending the code in to provide for the determination of wage rates based on when the wages are paid and received sec_3121 contains a special rule providing that amounts deferred under a nonqualified_deferred_compensation_plan are taken into account for fica tax purposes the later of when the services were performed or when there is no substantial_risk_of_forfeiture of the amount deferred sec_3306 contains a similar rule for tl-n-5953-99 b law regulations and legislative_history relating to maximum wage_base provisions for fica purposes sec_3121 contains the exception from the definition of wages for payments in excess of the social_security contribution_and_benefit_base sec_3121 provides that the term wages shall not include in the case of taxes imposed by sec_3101 and sec_3111 that part of the remuneration which after remuneration equal to the contribution_and_benefit_base as determined under section of the social_security act with respect to employment has been paid to an individual by an employer during the calendar_year with respect to which such contribution_and_benefit_base is effective is paid to such individual by such employer during such calendar_year although this provision reflects that it has been amended to eliminate the maximum for purposes of the medicare_tax the basic language taking into account amounts only if they are paid to such individual by such employer during such calendar_year has remained unchanged since see below this language requires payment during the same calendar_year by the employer for the employer to avail itself of the sec_3121 exception with respect to wage payments for futa purposes sec_3306 provides the exception from wages for remuneration paid_by an employer to an employee during a calendar_year after dollar_figure of wages has been paid to the individual by such employer during such calendar_year see sec_31_3306_b_1_-1 of the regulations thus the futa maximum wage_base is also based on the wages paid during the calendar_year the legislative_history of this provision also supports our position that the availability of the exclusion from fica wages under sec_3121 and the exclusion from futa wages under sec_3306 for payments made above the respective maximum wage bases is based solely on the wages paid during the calendar_year and does not depend on the year in which the services to which the wages relate were performed the taxpayer relies on sec_3121 and sec_3306 the maximum wage_base exclusions to argue that this back pay is excluded from the wages of its employees because it believes the wages should be allocated to the years in which the services were performed for purposes of determining the applicability of sec_3121 and sec_3306 however the legislative_history of these futa purposes neither sec_3121 nor sec_3306 applies in this case but they demonstrate that a departure from the taxation of wages when paid rule must be based on a legislative change tl-n-5953-99 provisions evidences a rejection of the concept of allocating wages based on when the services were performed for purposes of the maximum wage exclusions under the law as it existed at the time the supreme court rendered the nierotko decision the predecessor of sec_3121 provided that availability of the fica maximum wage exclusion did depend on the year that the services were performed section a of the internal_revenue_code_of_1939 as codified prior to the amendment provided an exception for that part of the remuneration which after remuneration equal to dollar_figure has been paid to an individual by an employer with respect to employment during any calendar_year is paid to such individual by such employer with respect to employment during such calendar_year emphasis added the wages received in a particular year were allocated to the year in which the services were performed for purposes of determining the applicability of the maximum wage exclusion regardless of the year of payment the maximum wage_base exception provided by the predecessor of sec_3121 was amended by sec_412 of the social_security amendments of pub_l_no 60_stat_978 the amendments this law was enacted on date after the nierotko decision had been issued the committee reports in connection with these changes provided as follows this section amends the dollar_figure limitation contained in the definition of the term wages in section a and section b of the internal_revenue_code for purposes of the federal_insurance_contributions_act and the federal_unemployment_tax_act respectively under the definition of the term contained in existing law there is excluded from wages for such purposes all remuneration with respect to employment during any calendar_year paid to an individual by an employer irrespective of the year of payment after remuneration equal to dollar_figure has been paid to such individual by such employer with respect to employment during such year this section amends such definitions effective date to constitute as the yardstick the amount_paid during the calendar_year with respect to employment to which the taxes under the code are applicable without regard to the year in which the employment occurred t he new exclusion applicable to remuneration payments made after date excludes from wages that part of remuneration which after remuneration equal to dollar_figure with respect to employment after has been paid to an individual by an employer during any calendar_year the nierotko decision was issued on date tl-n-5953-99 after is paid to such individual by such employer during such calendar_year thus in applying the dollar_figure limitation on wages the employer employee and those administering the taxes may beginning with the calendar_year look only to the amount of remuneration paid_by the employer to the employee during the calendar_year and exclude all remuneration paid during the calendar_year after dollar_figure has been paid during the year with respect to employment performed on or after date that is the employment with respect to which the taxes by sec_1400 and of the federal_insurance_contributions_act are applicable emphasis added h_r rep no 79th cong 2d sess the regulations were soon amended to reflect this change in the law see t d 1947_2_cb_148 since the date of this amendment the fica maximum wage limitation has been based on the remuneration paid during the calendar_year without regard to the year the services relating to that remuneration were performed see sec_3121 and sec_31 a - a of the regulations applying the exclusion provided by sec_3121 based on the year to which the payments are attributable rather than the year that they are paid is inconsistent with the amendment and with the above legislative_history under the taxpayer’s allocation principle an employer making a back pay payment in one year that related to five previous years would be liable for fica_taxes based on treating the payments as being made in all five years the employer could be liable for fica_taxes up to the base for each of the five years even though the payment was made in one year this allocation contravenes both the language of sec_3121 and the legislative_history the history of the futa maximum wage_base exception is similar to that of the fica the predecessor of the futa maximum wage_base exclusion under sec_3306 formerly provided that the exclusion was based on remuneration paid with respect to employment during the calendar_year regardless of when paid see section b of the code prior to the amendments when the fica maximum wage exclusion was amended to its present standard of remuneration paid during the calendar_year regardless of when the employment occurred a corresponding change was made in the futa maximum wage_base exclusion see sec_412 of the amendments and the quotation supra from h_r rep no this amendment provided that the futa maximum wage_base provision excluded from wages all remuneration paid_by the employer to the employee during the calendar_year after dollar_figure had been paid during the year tl-n-5953-99 with respect to employment under the futa the implementing regulation concerning this change are found in t d 1947_2_cb_148 amending sec_403 a thus the fica and futa maximum wage_base exclusion were amended to the use the same standard remuneration paid during the calendar_year for employment without regard to the year of employment c case law discussion as described above the statutory and regulatory framework for both fica and futa taxes by calculating such taxes using rates and amounts for the year wages are paid and received supports the position that employment_taxes arise in the year of payment and receipt of wages rather than in the year the wages are earned although the law regulations and legislative_history offer support for the government there is a split of authority among the circuits on the issue the sixth circuit supports the taxpayer’s position on this issue in 824_f2d_528 6th cir the sixth circuit held that for fica tax purposes a settlement award for back wages in a race discrimination lawsuit should be allocated to the years to which such back pay related rather than to the year of the award bowman relied upon 327_us_358 which dealt with eligibility for social_security_benefits the court in nierotko concluded that for social_security_benefit purposes a back pay award under the national labor relations act should be allocated to the years for which the back pay was awarded since the periods of time during which wages are earned are crucial for eligibility for social_security_benefits in revrul_89_35 1989_1_cb_280 the service has indicated that it will not follow bowman the revenue_ruling based its conclusion on the statutory language and the regulations discussed above and prior revenue rulings see revrul_55_203 1955_1_cb_114 which holds that liability for social_security_taxes is computed on an as paid basis when the taxpayer receives unpaid minimum wages or unpaid overtime compensation pursuant to the fair labor standards act and revrul_78_336 1978_2_cb_255 which holds that a back pay award ordered by a court is wages in the year paid not in the year or years earned and is subject_to federal_income_tax withholding at the rates in effect at the time the award is paid on date a district_court in the sixth circuit followed bowman in considering the issue of when back pay is treated as subject_to fica and the futa taxation cleveland indians baseball co v united_states a f t r 2d ria u s tax cas cch n d ohio appeal pending no 6th cir the district_court stated that it was constrained to rule in favor tl-n-5953-99 of the taxpayer because bowman provided the controlling precedent in the sixth circuit bowman was cited in 869_f2d_1565 5th cir cert_denied 493_us_1019 where the court stated that a t least for purposes of fica social_security_taxes a plaintiff receiving a back pay award is liable for the taxes that would have been accrued in the year the wages were due however that case involved liability for violation of the plaintiff’s civil rights and the united_states was not a party to the proceeding other courts have supported the service’s position on this issue in 122_f3d_204 4th cir the fourth circuit held that payments received in settlement of a claim under the employee retirement income security act erisa were wages for fica tax purposes in that case the taxpayers argued that the payments that the taxpayers received should be taxed based on the years to which the payments were attributable rather than the year in which they were paid however the court rejected that claim f 3d pincite taxpayers’ final claim that the payments they received should be allocated to the years to which they are attributable and taxed at the rate prevailing in each of those years is also meritless it is clear under the treasury regulations that wages are to be taxed for fica purposes in the year in which they are received see c f_r sec_31_3121_a_-2 in general wages are received by an employee at the time that they are paid_by the employer to the employee similarly in 986_fsupp_752 w d n y the court declined to follow bowman and held that back pay is wages for fica tax purposes in the year paid and not the year earned the court placed great weight on the fact that the regulation which deems the fica tax to attach upon the actual or constructive receipt by an employee was promulgated more than sixty years ago see article of sec_91 sec_1 fed reg date the regulation has not been substantially altered or amended since its promulgation citing 499_us_554 and 305_us_79 the court invoked the principle that treasury regulations which have prevailed without change are deemed to have received congressional approval and to have the authoritative weight of statutory law the court noted that s uch weight was not afforded in bowman f_supp pincite the mazur court also rejected the rationale of applying language in nierotko relating to the allocation of earnings for social_security_benefit purposes to the tl-n-5953-99 determination of the rate and timing of fica taxation the court noted that nierotko was a case about eligibility for social_security_benefits and that the supreme court had relied upon the purpose of the social_security act to reach the conclusion that congress intended to treat back pay as wages the court noted that the conclusion that back pay should be allocated to the years in which such was earned was reached solely with respect to the accrual_of_benefits and was apparently not based on any precedent except the prevailing practice of allocating back pay awards for the purpose of federal_income_tax which practice no longer endures f_supp pincite the court pointed out that the supreme court specifically recognized that its allocation for social_security_benefit purposes may have had the effect of qualifying the employee for social_security_benefits id pincite therefore the mazur court declined to follow bowman in its application of the allocation principle in nierotko to fica taxation noting that the regulation had been promulgated more than sixty years previously and had not been substantially altered or amended since then and that treasury regulations which have prevailed without change are deemed to have received congressional approval and to have the authoritative weight of statutory law in a case decided before bowman the second circuit followed the approach in the regulations that wages are subject_to fica tax as and when paid in the case in re freedomland 480_f2d_184 2d cir aff’d sub nom 419_us_43 freedomland indicates that payments by a bankruptcy trustee for wages earned by employees prior to the employer’s bankruptcy were wages for fica tax purposes in the year of payment rather than wages in the year earned see the discussion of the increase in the fica tax_rate f 2d pincite and footnote f 2d pincite the court in freedomland stated that t he taxes are by law calculable only when the wages claims are paid and not until then f 2d pincite in summary the mazur opinion written by a district_court in the second circuit freedomland a second circuit opinion and hemelt have held that back pay is subject_to fica tax when paid and not when earned in addition the statutory language and legislative_history before and after the nierotko case support the service’s position also the long-standing administrative position of the service in regulations and rulings has been that back pay is wages in the year paid accordingly it is our position that fica and futa liability for the settlement payments is determined based on when the wages are paid therefore the fica and futa_tax rates are determined based on the year in which the wages were actually paid also the applicability of the maximum wage_base exceptions sec_3121 and sec_3306 is determined based on when the settlement tl-n-5953-99 payments were actually paid and not when the services to which the settlement payments relate were performed issue what language should be used in denying refunds related to these settlement payments two basic issues have been raised a whether the non-interest portions of the payments are remuneration for employment and thus wages and b if the payments are wages whether they are treated as wages paid in the year of actual payment for purposes of determining whether the exceptions provided by sec_3121 and sec_3306 apply accordingly the following language may be used in denying a claim the settlement payments are remuneration for employment and no applicable exception from the definition of wages applies the service’s position is that liability for fica and futa taxes is based on the year in which the wages are paid and not the year in which the services were performed revrul_89_35 1989_1_cb_280 therefore your claim is denied as a general_rule if a fica or futa refund claim a involves employer payments of back pay under a statute b makes a reasonable argument raising the bowman issue of timing of fica and futa taxation and c is in the sixth circuit kentucky michigan ohio and tennessee the claim should be placed in suspense pending the resolution of cleveland indians baseball co v united_states issue how should an erroneous refund of fica_taxes with respect to the non- interest portion of the settlement payments be recovered in order to recover the erroneous refund in question a new determination of the taxpayer’s liability either administrative or judicial must take place 128_f3d_833 4th cir if the administrative approach is chosen a new or a supplemental assessment of the taxpayer’s correct_tax liability must be made within the applicable limitations_period sec_6501 employment_taxes are not subject_to the restrictions placed on deficiencies sec_6212 traxler v united_states u s t c e d cal accordingly the service need not issue a statutory_notice_of_deficiency to the taxpayer and may assess the tax due summarily once the new assessment is made the service will have years from the date of assessment to collect the tax tl-n-5953-99 in the alternative the service may institute either a suit to reduce the liability to judgment brought within the three-year assessment_period or an erroneous refund_suit pursuant to sec_7405 the erroneous refund_suit must be brought within two years from the date the taxpayer received the erroneous refund check 519_us_79 case development hazards and other considerations with respect to issue and the period of limitations on an assessment in the present case the taxpayer’s form_941 for the quarter ending june deemed filed on april april was sec_6501 b thus the service has until to assess the previously abated fica_taxes with respect to issue and the period of limitations on an erroneous refund_suit in the instant case the erroneous refund was received by the taxpayer on date therefore the service has until august refund_suit against the taxpayer to institute the erroneous if you have any questions please call the branch
